

_____________________________________________________






SHARE EXCHANGE AGREEMENT


By and Among
BONANZA GOLD, INC.,
CERTAIN OFFICERS AND DIRECTORS OF BONANZA GOLD, INC.,
 
LEFT BEHIND GAMES INC.,
and the
LEFT BEHIND GAMES INC. SHAREHOLDERS
As of January 27, 2006






_____________________________________________________
 
 


 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE I - DEFINITIONS
1.01  Definitions.


ARTICLE II - SHARE EXCHANGE
2.01 Plan of Share Exchange
2.02 Closing
2.03 Conditions to Closing for Bonanza
2.04 Conditions to Closing for LBG
2.05 Other Events Occurring at Closing


ARTICLE III - REPRESENTATIONS OF BONANZA PARTIES
3.01  Authorization
3.02 Organization
3.03 Corporate Power
3.04 Subsidiaries
3.05 Capitalization
3.06 Financial Statements
3.07 Outstanding Debt: Absence of Liabilities
3.08 Changes in Condition
3.09 Contractual Obligations
3.10 Insurance
3.11 Transactions with Affiliates
3.12 Conformity With Legal Requirements
3.13 Benefit Plans
3.14 Employees
3.15 Taxes
3.16 Litigation
3.17 Patents, Trademarks and Other Intellectual Property
3.18 Consents
3.19 Filings, Broker’s Fees
3.20 Minute Books
3.21 Real Property Holding Corporation.
3.22 Accredited Investor Status
3.23 Disclosure

 
2

--------------------------------------------------------------------------------

 



ARTICLE IV - REPRESENTATIONS OF LBG
4.01  Authorization
4.02 Organization
4.03 Corporate Power
4.04 Subsidiaries
4.05 Capitalization
4.06 Financial Statements
4.07 Outstanding Debt: Absence of Liabilities
4.08 Changes in Condition
4.09 Contractual Obligations
4.10 Insurance
4.11 Transactions with Affiliates
4.12 Conformity With Legal Requirements
4.13 Benefit Plans
4.14 Employees
4.15 Taxes
4.16 Litigation
4.17 Patents and Trademarks
4.18 Consents
4.19 Filings, Broker’s Fees
4.20 Minute Books
4.21 Real Property Holding Corporation.
4.22 Disclosure


ARTICLE V - INDEMNIFICATION
5.01 Indemnification
5.02  Nature and Survival of Representations


ARTICLE VI - RESCISSION
6.01 Rescission Right


ARTICLE VII - MISCELLANEOUS
7.01 Further Assurances
7.02 Binding Effect; Assignment
7.03 Amendments and Waivers
7.04 Counterparts
7.05 Notices
7.06 Governing Law
7.07 Responsibility and Costs
7.08 General


SCHEDULE OF EXHIBITS


Exhibit A - Form of Investment Letter
 

 
3

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement (hereinafter the "Agreement") is entered into
effective as of this 27th day of January, 2006, by and among BONANZA GOLD, INC.,
a Washington corporation (hereinafter "Bonanza"), ROBERT E. KISTLER, HOBART
TENEFF, TERRENCE DUNNE, LEFT BEHIND GAMES INC., a Delaware corporation
(hereinafter "LBG") and the owners of all the outstanding shares of LBG stock as
identified on Annex I hereto (“Shareholders”). LBG and Shareholders are
hereinafter referred to individually and collectively as “Sellers.”
 
RECITALS:


WHEREAS, Shareholders own 16,042,784 shares of common stock of LBG, and
3,586,246 shares of preferred Stock of LBG (the common stock and preferred stock
are together referred to herein as the "LBG Stock") which represents all of the
issued and outstanding equity securities of LBG. Bonanza desires to acquire LBG
Stock solely in exchange for the number of shares of restricted LBG Stock of
Bonanza (the “Bonanza Stock”) as detailed in Annex I, making LBG a subsidiary of
Bonanza.


NOW THEREFORE, for the mutual consideration set out herein and other good and
valuable consideration, the legal sufficiency of which is hereby acknowledged,
the parties agree as follows:


ARTICLE I


DEFINITIONS


1.01  Definitions. Accounting terms used in this Agreement and not otherwise
defined herein shall have the meanings provided by GAAP. Certain capitalized
terms are used in this Agreement as specifically defined in this Section 1.1 as
follows:


“Bonanza” is defined in the Preamble.


“Bonanza Parties” means Bonanza, Robert E. Kistler, Hobart Teneff and Terrence
Dunne.


“Bonanza Financial Statements” is defined in Section 3.07.


“Bonanza Stock” is defined in the Recitals.

 
4

--------------------------------------------------------------------------------

 



“Affiliate” means any Person directly or indirectly controlling, controlled by
or under direct or indirect common control with LBG (or other specified Person)
and shall include (a) any Person who is an officer, director or beneficial
holder of at least 10% of the outstanding capital stock of LBG (or other
specified Person), (b) any Person of which LBG (or other specified Person) or
any officer or director of LBG (or other specified Person) shall, directly or
indirectly, either beneficially own at least 10% of the outstanding equity
securities or constitute at least a 10% participant, and (c) in the case of a
specified Person who is an individual, Members of the Immediate Family of such
Person; provided, however, that Shareholders shall not be Affiliates of LBG for
purposes of this Agreement.


“Agreement” is defined in the Preamble.
 
“Balance Sheet Date” is December 31, 2005.


“Bylaws” means all written rules, regulations, procedures and bylaws and all
other similar documents, relating to the management, governance or internal
regulation of a Person other than an individual, each as from time to time
amended or modified.


“Charter” means the articles or certificate of incorporation, statute,
constitution, joint venture or partnership agreement or articles or other
charter of any Person other than an individual, each as from time to time
amended or modified.


“Closing” is defined in Section 2.02.


“Code” means the federal Internal Revenue Code of 1986 or any successor statute,
and the rules and regulations thereunder, as from time to time amended and in
effect.


“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act, the Exchange Act or both.


“Contractual Obligation” means, with respect to any Person, any contracts,
agreements, deeds, mortgages, leases, licenses, other instruments, commitments,
undertakings, arrangements or understandings, written or oral, or other
documents, including any document or instrument evidencing indebtedness, to
which any such Person is a party or otherwise subject to or bound by or to which
any asset of any such Person is subject.


“Employee Benefit Plan” means each and all “employee benefit plans” as defined
in section 3(3) of ERISA, maintained or contributed to by either Bonanza or LBG,
any of their Affiliates or any of their respective predecessors, or in which
either Bonanza or LBG, any of their Affiliates or any of their respective
predecessors participates or participated and which provides benefits to
employees of either Bonanza or LBG or their spouses or covered dependents or
with respect to which either Bonanza or LBG has or may have a material
liability, including, (i) any such plans that are “employee welfare plans” as
defined in section 3(1) of ERISA and (ii) any such plans that are “employee
pension benefit plans” as defined in section 3(2) of ERISA.

 
5

--------------------------------------------------------------------------------

 



“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor statute and the rules and regulations thereunder, and in the case of
any referenced section of any such statute, rule or regulation, any successor
section thereof, collectively and as from time to time amended and in effect.


“ERISA Group”, with respect to any entity, means any Person which is a member of
the same “controlled group” or under “common control”, within the meaning of
section 414(b) or (c) of the Code or section 4001(b)(1) of ERISA, with such
entity.


“Exchange Act” means the Securities Exchange Act of 1934, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as from time to time amended and in effect.


“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.


“LBG” is defined in the Preamble.


“LBG Financial Statements” is defined in Section 4.07.


“LBG Intellectual Property” is defined in Section 4.17(b).


“LBG Stock” is defined in the Recitals.


“Intellectual Property” is defined in Section 4.17(a).


“Intellectual Property Licenses” is defined in Section 4.17(d).


“Legal Requirement” means any federal, state or local law, statute, standard,
ordinance, code, order, rule, regulation, resolution, promulgation or any final
order, judgment or decree of any court, arbitrator, tribunal or governmental
authority, or any license, franchise, permit or similar right granted under any
of the foregoing.


“Material Adverse Effect” means a material adverse effect upon the business,
assets, financial condition, income or prospects of the party in question.


“Members of the Immediate Family,” as applied to any individual, means each
parent, spouse, child, brother, sister or the spouse of a child, brother or
sister of the individual, and each trust created for the benefit of one or more
of such persons and each custodian of a property of one or more such persons.


“Other Intellectual Property” is defined in Section 4.17(c).
 
“Pension Plan” means each pension plan (as defined in section 3(2) of ERISA)
established or maintained, or to which contributions are or were made by LBG or
any of its Subsidiaries or former Subsidiaries, or any Person which is a member
of the same ERISA Group with any of the foregoing.

 
6

--------------------------------------------------------------------------------

 



“Person” means an individual, partnership, corporation, company, association,
trust, joint venture, unincorporated organization and any governmental
department or agency or political subdivision.


“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be from time to time amended and in effect.


“Sellers” is defined in the Preamble.


“Subsidiary” means any Person of which either Bonanza or LBG now or hereafter
shall at the time (a) own directly or indirectly through a Subsidiary at least
50% of the outstanding capital stock (or other shares of beneficial interest)
entitled to vote generally or (b) constitute a general partner.


“Shareholders” is defined in the Preamble.


“Welfare Plan” means each welfare plan (as defined in section 3(l) of ERISA)
established or maintained, or to which any contributions are or were made, by
LBG or any of its Subsidiaries or any Person which is a member of the same ERISA
Group with any of the foregoing.


ARTICLE II


SHARE EXCHANGE


2.01  Plan of Share Exchange. It is hereby agreed that the LBG Stock shall be
acquired by Bonanza solely in exchange for the number of shares of restricted
Bonanza Stock as detailed in Annex I. It is the intention of the parties hereto
that this entire transaction qualify as a corporate reorganization under Section
368(a)(1)(B) of the Code, and related or other applicable sections thereunder.
However, neither party is making any representations or warranties regarding the
tax treatment of this transaction.


2.02  Closing. The closing of the Agreement (the “Closing”) shall take place in
Murrieta, California, at the offices of Left Behind Games. The Closing shall
take place on a date no later than February 1, 2006, or at such other place and
time as the parties may otherwise agree.


2.03  Conditions to Closing for Bonanza. Bonanza’s several obligations to
purchase LBG Stock pursuant to this Agreement on the Closing date are subject to
the satisfaction, on or prior to the Closing date, of the following conditions:


(a)  Representations and Warranties Correct. The representations and warranties
made by Sellers herein shall have been true and correct when made and shall be
true and correct on and as of the Closing date, with the same force and effect
as though made on and as of the Closing date, except for representations and
warranties that are made as of a specific date which shall only be required to
be true and correct as of such date.
(b)  Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by Sellers on or prior to the Closing
shall have been performed or complied with and no Seller shall be in default in
the performance of or compliance with any provisions of this Agreement.


(c)  Compliance Certificates. LBG shall have delivered to Bonanza a certificate
of the chief executive officer of LBG, dated the date of the Closing date,
certifying to the matters stated in Sections 2.3(a) and (b).


(d)  Certified Documents. LBG shall have delivered to Bonanza copies of each of
the following which shall be true and correct copies in full force and effect as
of the Closing date: (i) the Articles of Incorporation of LBG as of the Closing
date certified by the Delaware Department of Commerce, Division of Corporations
as of a date not more than ten (10) days prior to the Closing; (ii) the Bylaws
of LBG, certified by LBG’s secretary as of the Closing date; and (iii)
resolutions of the Board of Directors of LBG, certified by LBG’s secretary as of
the Closing date, the form and substance of which are reasonably satisfactory to
Bonanza, authorizing the execution, delivery and performance of this Agreement
and the transactions contemplated hereby and thereby.


(e)  Acquisition of LBG Stock. Unless otherwise agreed by Bonanza and LBG, this
transaction shall close only in the event Bonanza is able to acquire at least
80% of the outstanding LBG Stock.


(f)  Shareholder Approval. As of the Closing, at least 80% of the Shareholders
shall have approved this Agreement and the transactions described herein.


(g)  Consents. All consents and approvals to the transactions contemplated by
this Agreement required to be obtained by any Seller from any third party shall
have been obtained by such Seller.


(h)  Legality. All authorizations, approvals or permits of any governmental
authority or regulatory body that are required in connection with the lawful
issuance and sale of the Bonanza Stock and the sale of LBG Stock pursuant to
this Agreement shall have been duly obtained and shall be in full force and
effect.


(i)  Due Diligence. After completing its due diligence investigation prior to
the Closing, Bonanza shall have determined that, in Bonanza’s sole discretion,
the financial condition of LBG and the condition of LBG otherwise is suitable to
Bonanza and its Shareholders. In the event that Bonanza determines, in its sole
discretion, that LBG is not suitable to Bonanza or its Shareholders for any
reason whatsoever, then Bonanza may rescind this Agreement by giving written
notice to LBG. In the event of any such rescission, this Agreement thereafter
shall be null and void and neither party shall have any obligation to the other.


(j)  General. All instruments and legal and corporate proceedings in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to Bonanza, and Bonanza shall have received
copies of all documents, including records of corporate proceedings and
officers’ certificates, which they may have reasonably requested in connection
therewith.

 
7

--------------------------------------------------------------------------------

 



2.04  Conditions to Closing for Sellers. Sellers’ several obligations to enter
into the transactions described in this Agreement on the Closing date are
subject to the satisfaction, on or prior to the Closing date, of the following
conditions:


(a)  Representations and Warranties Correct. The representations and warranties
made by Bonanza Parties herein shall have been true and correct when made and
shall be true and correct on and as of the Closing date with the same force and
effect as though made on and as of the Closing date.


(b)  Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by Bonanza Parties on or prior to the
Closing shall have been performed or complied with and Bonanza shall not be in
default in the performance of or compliance with any provisions of this
Agreement.


(c)  Compliance Certificates. Bonanza shall have delivered to LBG a certificate
of the chief executive officer or chief financial officer of Bonanza, dated the
date of the Closing date, certifying to the matters stated in Sections 2.4(a)
and (b).


(d)  Certified Documents. Bonanza shall have delivered to LBG copies of each of
the following which shall be true and correct copies in full force and effect as
of the Closing date: (i) the Articles of Incorporation of Bonanza as of the
Closing date certified by the Secretary of State of Washington as of a date not
more than ten (10) days prior to the Closing; (ii) the Bylaws of Bonanza,
certified by Bonanza’s secretary as of the Closing date; and (iii) resolutions
of the Board of Directors of Bonanza, certified by Bonanza’s secretary as of the
Closing date, the form and substance of which are reasonably satisfactory to
LBG, authorizing the execution, delivery and performance of this Agreement and
the transactions contemplated hereby and thereby.


(e)  Consents. All consents and approvals to the transactions contemplated by
this Agreement required to be obtained by any Bonanza Party from any third party
shall have been obtained by such Bonanza Party.


(f)  Legality. All authorizations, approvals or permits of any governmental
authority or regulatory body that are required in connection with the lawful
issuance and sale of the Bonanza Stock and the sale of LBG Stock pursuant to
this Agreement shall have been duly obtained and shall be in full force and
effect.


(g)  Due Diligence. After completing its due diligence investigation prior to
the Closing, Sellers shall have determined that, in each Sellers sole
discretion, the financial condition of Bonanza and the condition of Bonanza
otherwise is suitable to each Seller. In the event that any of the Sellers
determines, in such Seller’s sole discretion, that Bonanza is not suitable for
any reason whatsoever, then any Seller may rescind this Agreement by giving
written notice to Bonanza. In the event of any such rescission, this Agreement
thereafter shall be null and void and neither party shall have any obligation to
the other than complying with the terms and conditions of any confidentiality
and non-disclosure agreements entered into prior to this Agreement.

 
8

--------------------------------------------------------------------------------

 



(h)  SEC Filings. Bonanza shall have filed all of its annual reports on Form
10-KSB, quarterly reports on Form 10-QSB and other required filings with the
Securities and Exchange Commission. Furthermore, Bonanza shall be prepared to
file with the SEC a current report on Form 8-K reporting this transaction
immediately following the Closing and Bonanza shall have prepared to file with
the SEC and mail to its security holders the Form 14F-1 reporting the change in
control.


(i)  General. All instruments and legal and corporate proceedings in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to LBG, and LBG shall have received copies of
all documents, including records of corporate proceedings and officers’
certificates, which they may have reasonably requested in connection therewith.


2.05  Other Events Occurring at Closing. At Closing, the following shall be
accomplished:


(a)  All of the officers and directors of Bonanza shall resign and the nominees
identified by LBG shall have been appointed. Notwithstanding the foregoing, the
resignations of the directors shall be coordinated so that they do not occur
prior to the expiration of the ten day time period following the mailing of the
Form 14F-1 by the Company.


(b)  Investment Letters in the form attached hereto as Exhibit “A”, shall have
been duly authorized, executed and delivered by the parties thereto and a copy
of such executed agreements shall have been delivered to both Bonanza and LBG.


(c)  This Agreement shall have been duly authorized, executed and delivered by
the parties hereto and a copy of such executed agreement shall have been
delivered to both Bonanza and LBG.


(d)  Such other instruments, documents and certificates, if any, as are required
to be delivered pursuant to the provisions of this Agreement shall have been
duly authorized, executed and delivered by the parties thereto and a copy of
such executed instruments, documents and certificates shall have been delivered
to both Bonanza and LBG.


(e)  All of the certificates representing the LBG Stock shall be delivered to
Bonanza, or a designated escrow agent, duly and validly endorsed for transfer to
Bonanza.


(f)  The Bonanza Stock certificates representing the shares to be issued and
sold to the Shareholders as described herein shall be delivered to a
representative of LBG for delivery to Shareholders.


(g)  Bonanza shall deliver to LBG a certificate of good standing of Bonanza
issued by the Secretary of State of Washington and such certificate dated no
earlier than ten (10) business days prior to the Closing.

 
9

--------------------------------------------------------------------------------

 



(h)  LBG shall deliver to Bonanza a certificate of good standing of LBG issued
by the Delaware Department of Commerce, Division of Corporations and such
certificate dated no earlier than ten (10) business days prior to the Closing.




ARTICLE III


REPRESENTATIONS OF BONANZA PARTIES


The Bonanza Parties hereby jointly and severally represent and warrant to
Sellers as follows:


3.01  Authorization. All shareholder approval and corporate action on the part
of Bonanza necessary for the due authorization, execution and delivery of this
Agreement and the consummation of the transactions contemplated herein has been
or will be taken prior to the Closing date. This Agreement is a legal, valid and
binding agreement of Bonanza, enforceable in accordance with its terms. The
execution, delivery and performance by Bonanza of this Agreement and the sale of
Bonanza Stock will not result in any violation of or be in conflict with, or
result in a breach of or constitute a default under, any term or provision of
any Legal Requirement to which Bonanza is subject, or Bonanza’s Charter or
Bylaws, or any Contractual Obligation to which Bonanza is a party or by which
Bonanza is bound.


3.02  Organization. Bonanza is a duly organized and validly existing corporation
in good standing under the laws of Washington. Bonanza is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which it does business, except where the failure to be so qualified would not
have a Material Adverse Effect.


3.03  Corporate Power. Bonanza has all necessary power and authority to enter
into and perform this Agreement and to sell the Bonanza Stock hereunder. Bonanza
has all necessary power and authority to own all the properties owned by it and
to carry on the businesses now conducted or presently proposed to be conducted
by it. Bonanza has taken all action necessary to authorize this Agreement and
the sale of the Bonanza Stock to be sold hereunder.


3.04  Subsidiaries. Bonanza has no Subsidiaries.

 
10

--------------------------------------------------------------------------------

 



3.05  Capitalization. The authorized capital stock of Bonanza as of the date of
the Agreement is 200,000,0000 shares of common stock and 20,000,000 shares of
preferred stock. There are no outstanding warrants or options as of the date of
the Agreement. All of the outstanding shares of capital stock of Bonanza are
validly issued, fully paid, nonassessable and subject to no lien or restriction
on transfer, except restrictions on transfer imposed by applicable securities
laws. All of the outstanding shares of capital stock and warrants have been
offered and sold in compliance with applicable federal and state securities
laws. Bonanza has no outstanding (i) rights (either preemptive or otherwise) or
options to subscribe for or purchase, or any warrants or other agreements
providing for or requiring the issuance of, any capital stock or any securities
convertible into or exchangeable for its capital stock, (ii) obligation to
repurchase or otherwise acquire or retire any of its capital stock, any
securities convertible into or exchangeable for its capital stock or any rights,
options or warrants with respect thereto, (iii) rights that require it to
register the offering of any of its securities under the Securities Act or (iv)
any restrictions on voting any of its securities.


3.06  Financial Statements. LBG has been furnished with complete and correct
copies of the following financial statements of Bonanza (the “Bonanza Financial
Statements”): (a) the unaudited balance sheet of Bonanza as of December 31, 2005
and the respective related consolidated statements of income, retained earnings
and cash flows for the nine month period then ended, and (b) the audited
consolidated balance sheet of Bonanza as of March 31, 2005 together with the
related consolidated statements of operations, retained earnings and cash flows
for the nine month period then ended. The Bonanza Financial Statements have been
prepared in accordance with GAAP consistently applied, and fairly and accurately
present the financial condition of Bonanza at the date thereof and the results
of its operations for the period covered thereby. All the books, records and
accounts of Bonanza are accurate and complete, are in accordance with good
business practice and all laws, regulations and rules applicable to Bonanza and
the conduct of its business and accurately present and reflect all of the
transactions described therein.


3.07  Outstanding Debt: Absence of Liabilities. Bonanza (i) does not have any
outstanding indebtedness for borrowed money or for any other purpose except as
reflected in the Bonanza Financial Statements and (ii) except as reflected, is
not a guarantor or otherwise contingently liable on such indebtedness of any
other Person. Bonanza does not have any liabilities or obligations, contingent
or otherwise, which are not reflected or provided for in the Bonanza Financial
Statements.


3.08  Changes in Condition. Since the Balance Sheet Date, there have occurred no
event or events that, individually or in the aggregate, have caused or will
cause a Material Adverse Effect. Since the Balance Sheet Date, Bonanza has not
(a) declared any dividend or other distribution on any shares of its capital
stock, (b) made any payment (other than compensation to its directors, officers
and employees at rates in effect prior to the Balance Sheet Date or for bonuses
accrued in accordance with normal practice prior to the Balance Sheet Date) to
any of its Affiliates, (c) increased the compensation, including bonuses,
payable or to be payable to any of its directors, officers, employees or
Affiliates, or (d) entered into any Contractual Obligation, or entered into or
performed any other transaction, not in the ordinary and usual course of
business and consistent with past practice, other than as specifically
contemplated by this Agreement.


3.09  Contractual Obligations. Bonanza has no Contractual Obligations of a
material nature of the types described below:


(a)  collective bargaining agreements, all employment, bonus or consulting
agreements, all pension, profit sharing, deferred compensation, stock option,
stock purchase, retirement, welfare or incentive plans or agreements, and all
plans, agreements or practices that constitute “fringe benefits” to any of the
employees of Bonanza.


(b)  Contractual Obligations under which Bonanza is restricted from carrying on
any business, venture or other activities anywhere in the world.


(c)  Contractual Obligations to sell or lease (as lessor) any of the properties
or assets of Bonanza, except in the ordinary course of business, or to purchase
or lease (as lessee) any real property.


(d)  Contractual Obligations pursuant to which Bonanza guarantees any liability
of any Person, or pursuant to which any Person guarantees any liability of
Bonanza.


(e)  Contractual Obligations pursuant to which Bonanza provides goods or
services involving payments to Bonanza of more than $1,000 annually, which
Contractual Obligation is not terminable by Bonanza without penalty upon notice
of thirty (30) days or less.


(f)  Contractual Obligations with any Affiliate of Bonanza.


(g)  Contractual Obligations providing for the disposition of the business,
assets or shares of Bonanza or the merger or consolidation or sale or purchase
of all or substantially all of the assets or business of any Person, and any
letters of intent relating to the foregoing.


(h)  Contractual Obligations of Bonanza relating to the borrowing of money or to
the mortgaging or pledging of, or otherwise placing a lien on, any asset of
Bonanza (including liens imposed by operation of law in favor of landlords,
suppliers, mechanics or others who provide services to Bonanza).


(i)  Contractual Obligations of Bonanza that are enforceable against Bonanza
and, to Bonanza’s knowledge, the other parties thereto in accordance with their
terms, except that enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws, from time to time in
effect, which affect enforcement of creditors’ rights generally. Bonanza is not
in default under nor, to Bonanza’s knowledge, are there any liabilities arising
from any breach or default by any Person prior to the date of this Agreement of,
any provision of any such Contractual Obligation.

 
11

--------------------------------------------------------------------------------

 



3.10  Insurance. To Bonanza’s knowledge after investigation its insurance
policies are in full force and effect, written by reputable insurers licensed to
write insurance in the states in which Bonanza conducts business, which
insurance contracts provide for coverages which are usual and customary in its
business as to amount and scope. Correct and complete copies of insurance
policies owned by Bonanza have been made available to LBG. Bonanza is not in
default under any of its insurance policies, nor has Bonanza received any notice
of cancellation or intent to cancel or increase premiums with respect to present
insurance policies. Bonanza has no pending claims with any insurance company and
no instances of a denial of coverage of Bonanza by any insurance company.


3.11  Transactions with Affiliates. No Affiliate of Bonanza is a customer or
supplier of, or is party to, any Contractual Obligation with Bonanza.


3.12  Conformity With Legal Requirements. The operations of Bonanza as now
conducted are not in violation of, nor is Bonanza in default under, any Legal
Requirements presently in effect or Bonanza’s Charter or Bylaws. Bonanza has all
franchises, licenses, permits or other authority presently necessary for the
conduct of its business as now conducted.


3.13  Benefit Plans. Bonanza has no Employee Benefit Plans or Welfare Plans
applicable to the employees of Bonanza. Bonanza does not have any obligation
under any Welfare Plan to provide for the continuation of benefits (other than
disability payments and medical benefits incurred for illness arising in the
course of employment) for more than one year after retirement or other
termination of employment. No “reportable events” within the meaning of section
4043 of ERISA have occurred with respect to any Employee Benefit Plan. No
Pension Plan is a “multiemployer plan” as defined in ERISA. The present value of
benefits liabilities as described in Title IV of ERISA of Employee Benefit Plans
does not exceed the current value of such Employee Benefit Plans assets
allocable to such benefits liabilities by more than $50,000.


3.14  Employees. None of the employees of Bonanza are presently represented by a
labor union, and no petition has been filed or proceedings instituted by any
employee or group of employees with any labor relations board seeking
recognition of a bargaining representative. Bonanza has no knowledge of any
controversies or disputes are pending between Bonanza and any of its employees.
To Bonanza’s knowledge, no employee of Bonanza is in violation of any term of
any Contractual Obligation with a former employer relating to the right of any
such employee to be employed by Bonanza because of the nature of Bonanza’s
business or the use of any trade secrets or proprietary information. Each
employee of Bonanza is an “employee at will” and may be terminated by Bonanza
without payment of any amounts other than accrued wages.

 
12

--------------------------------------------------------------------------------

 



3.15  Taxes. Bonanza has filed all federal, state and local tax and information
returns which are required to be filed by it and such returns are true and
correct. Bonanza has paid all taxes, interest and penalties, if any, reflected
in such tax returns or otherwise due and payable by it. Bonanza has no knowledge
of any material additional assessments or any basis therefor. The charges,
accruals and reserves on the balance sheet of Bonanza as of the Balance Sheet
Date in respect of taxes or other governmental charges are adequate in amount
for the payment of all liabilities for such taxes or other governmental charges.
Bonanza has withheld or collected from each payment made to its employees the
amount of all taxes required to be withheld or collected therefrom and has paid
over such amounts to the appropriate taxing authorities. Any deficiencies
proposed as a result of any governmental audits of such tax returns have been
paid or settled or are being contested in good faith, and there are no present
disputes as to taxes payable by Bonanza.


3.16  Litigation. No litigation or proceeding before, or investigation by, any
foreign, federal, state or municipal board or other governmental or
administrative agency or any arbitrator is pending or, to Bonanza’s knowledge,
threatened (nor to Bonanza’s knowledge, does any basis exist therefor) against
Bonanza or, to Bonanza’s knowledge, any officer of Bonanza, which individually
or in the aggregate could result in any material liability or which may
otherwise result in a Material Adverse Effect, or which seeks rescission of,
seeks to enjoin the consummation of, or which questions the validity of, this
Agreement or any other Related Agreement or any of the transactions contemplated
hereby or thereby.


3.17  Patents, Trademarks and Other Intellectual Property. Bonanza owns no
Intellectual Property.


3.18  Consents. No consent, approval, qualification, order or authorization of,
or filing with any governmental authority is required in connection any Bonanza
Parties’ valid execution, delivery or performance of this Agreement or the
offer, issue or sale of the Bonanza Stock by Shareholders or the consummation of
any other transaction pursuant to this Agreement on the part of any Bonanza
Party, except for filings under applicable federal securities or blue sky laws.


3.19  Filings, Broker’s Fees. Bonanza is not obligated to pay any broker’s fee,
finder’s fee, investment banker’s fee or other similar transaction fee in
connection with the transactions contemplated hereby.


3.20  Minute Books. The minute books of Bonanza, which shall have been provided
to counsel for LBG prior to the Closing, if requested, contain a complete record
of actions taken at all meetings of directors and Shareholders during the four
year period immediately preceding the date of this Agreement and reflect all
such actions accurately in all material respects.


3.21  Real Property Holding Corporation. Bonanza is not a “United States real
property holding corporation” as defined in section 897(c)(2) of the Code and
Treasury Regulation section 1.897-2(b).

 
13

--------------------------------------------------------------------------------

 



3.22  Accredited Investor Status. Bonanza is a sophisticated and an “accredited
investor” as defined under Rule 501 of Regulation D as promulgated under the
Securities Act.


3.23  Disclosure. Bonanza’s Annual Report on Form 10-KSB for the year ended
March 31, 2005 does not contain any untrue statement of a material fact, nor
omit to state any material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. Neither this Agreement, nor any agreement, certificate, statement or
document furnished in writing by or on behalf of Bonanza to Sellers in
connection herewith or therewith contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading. Bonanza has furnished the Sellers with an accurate and
complete copy of its Annual Report on Form 10-KSB for the 2005 fiscal year and
all other reports or documents required to be filed by the Company pursuant to
the Exchange Act and the rules and regulations of the Commission thereunder,
since the filing of the most recent annual report on Form 10-KSB. As of the
Closing, Bonanza shall have made all filings with the Commission that it has
been legally required to make.


ARTICLE IV


REPRESENTATIONS OF SELLERS


LBG hereby represents and warrants solely for the benefit of Bonanza as follows:
 
4.01  Authorization. All shareholder approval and corporate action on the part
of LBG necessary for the due authorization, execution and delivery of this
Agreement and the consummation of the transactions contemplated herein has been
or will be taken prior to the Closing date. This Agreement is a legal, valid and
binding agreements of the Sellers, enforceable in accordance with their terms.
The execution, delivery and performance by Sellers of this Agreement and the
sale of LBG Stock will not result in any violation of or be in conflict with, or
result in a breach of or constitute a default under, any term or provision of
any Legal Requirement to which any of the Sellers is subject, or LBG’s Charter
or Bylaws, or any Contractual Obligation to which any of the Sellers is a party
or by which any of the Sellers is bound.


4.02  Organization. LBG is a duly organized and validly existing corporation in
good standing under the laws of Delaware. LBG is duly qualified to do business
as a foreign corporation and is in good standing in each jurisdiction in which
it does business, except where the failure to be so qualified would not have a
Material Adverse Effect.


4.03  Corporate Power. Sellers have all necessary power and authority to enter
into and perform this Agreement and to sell the LBG Stock hereunder. LBG has all
necessary power and authority to own all the properties owned by it and to carry
on the businesses now conducted or presently proposed to be conducted by it.
Sellers have taken all action necessary to authorize this Agreement and the sale
of the LBG Stock to be sold hereunder.

 
14

--------------------------------------------------------------------------------

 



4.04  Subsidiaries. LBG has no Subsidiaries.


4.05  Capitalization. The authorized capital stock of LBG as of the date of the
Agreement is set forth in Annex 1 to this Agreement and contains a true and
correct list of all outstanding capital stock, warrants and options as of the
date of the Agreement, and, with respect to the warrants and options, the
exercise price and the dates of issuance and termination. All of the outstanding
shares of capital stock of LBG are validly issued, fully paid, nonassessable and
subject to no lien or restriction on transfer.. All of the outstanding shares of
capital stock and warrants have been offered and sold in compliance with
applicable federal and state securities laws. LBG has no outstanding (i) rights
(either preemptive or otherwise) or options to subscribe for or purchase, or any
warrants or other agreements providing for or requiring the issuance of, any
capital stock or any securities convertible into or exchangeable for its capital
stock, (ii) obligation to repurchase or otherwise acquire or retire any of its
capital stock, any securities convertible into or exchangeable for its capital
stock or any rights, options or warrants with respect thereto, (iii) rights that
require it to register the offering of any of its securities under the
Securities Act or (iv) any restrictions on voting any of its securities.


4.06  Financial Statements. Bonanza has been furnished with complete and correct
copies of the following financial statements of LBG (the “LBG Financial
Statements”): (a) the unaudited balance sheet of LBG as of December 31, 2005 and
the respective related consolidated statements of income, retained earnings and
cash flows for the nine month period then ended, and (b) the audited
consolidated balance sheet of LBG as of March 31, 2005 together with the related
consolidated statements of operations, retained earnings and cash flows for the
twelve-month period then ended. The LBG Financial Statements have been prepared
in accordance with GAAP consistently applied, except that the LBG Financial
Statements do not contain the notes required by generally accepted accounting
principles, and fairly and accurately present the financial condition of LBG at
the date thereof and the results of its operations for the period covered
thereby. All the books, records and accounts of LBG are accurate and complete,
are in accordance with good business practice and all laws, regulations and
rules applicable to LBG and the conduct of its business and accurately present
and reflect all of the transactions described therein.


4.07  Outstanding Debt: Absence of Liabilities. LBG (i) does not have any
outstanding indebtedness for borrowed money or for any other purpose except as
reflected in the LBG Financial Statements and (ii) except as reflected, is not a
guarantor or otherwise contingently liable on such indebtedness of any other
Person. LBG does not have any liabilities or obligations, contingent or
otherwise, which are not reflected or provided for in the LBG Financial
Statements.

 
15

--------------------------------------------------------------------------------

 



4.08  Changes in Condition. Since the Balance Sheet Date, there have occurred no
event or events that, individually or in the aggregate, have caused or will
cause a Material Adverse Effect. Since the Balance Sheet Date, LBG has not (a)
declared any dividend or other distribution on any shares of its capital stock,
(b) made any payment (other than compensation to its directors, officers and
employees at rates in effect prior to the Balance Sheet Date or for bonuses
accrued in accordance with normal practice prior to the Balance Sheet Date) to
any of its Affiliates, (c) increased the compensation, including bonuses,
payable or to be payable to any of its directors, officers, employees or
Affiliates, or (d) entered into any Contractual Obligation, or entered into or
performed any other transaction, not in the ordinary and usual course of
business and consistent with past practice, other than as specifically
contemplated by this Agreement.


4.09  Contractual Obligations. LBG has disclosed to Bonanza all Contractual
Obligations of a material nature of LBG of the types described below:


(a)  All collective bargaining agreements, all employment, bonus or consulting
agreements, all pension, profit sharing, deferred compensation, stock option,
stock purchase, retirement, welfare or incentive plans or agreements, and all
plans, agreements or practices that constitute “fringe benefits” to any of the
employees of LBG.


(b)  All Contractual Obligations under which LBG is restricted from carrying on
any business, venture or other activities anywhere in the world.


(c)  All Contractual Obligations to sell or lease (as lessor) any of the
properties or assets of LBG, except in the ordinary course of business, or to
purchase or lease (as lessee) any real property.


(d)  All Contractual Obligations pursuant to which LBG guarantees any liability
of any Person, or pursuant to which any Person guarantees any liability of LBG.


(e)  All Contractual Obligations pursuant to which LBG provides goods or
services involving payments to LBG of more than $1,000 annually, which
Contractual Obligation is not terminable by LBG without penalty upon notice of
thirty (30) days or less.


(f)  All Contractual Obligations with any Affiliate of LBG.


(g)  All Contractual Obligations providing for the disposition of the business,
assets or shares of LBG or the merger or consolidation or sale or purchase of
all or substantially all of the assets or business of any Person, and any
letters of intent relating to the foregoing.


(h)  All Contractual Obligations of LBG relating to the borrowing of money or to
the mortgaging or pledging of, or otherwise placing a lien on, any asset of LBG
(including liens imposed by operation of law in favor of landlords, suppliers,
mechanics or others who provide services to LBG).

 
16

--------------------------------------------------------------------------------

 



(i)  All of the Contractual Obligations of LBG that are enforceable against LBG
and, to LBG’s knowledge, the other parties thereto in accordance with their
terms, except that enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws, from time to time in
effect, which affect enforcement of creditors’ rights generally. LBG is not in
default under nor, to LBG’s knowledge, are there any liabilities arising from
any breach or default by any Person prior to the date of this Agreement of, any
provision of any such Contractual Obligation. Upon request by counsel for
Bonanza, LBG will, prior to Closing, furnish to counsel for Bonanza true and
correct copies of all Contractual Obligations referred to in this section 4.09.


4.10  Insurance. To LBG’s knowledge after investigation its insurance policies
are in full force and effect, written by reputable insurers licensed to write
insurance in the states in which LBG conducts business, which insurance
contracts provide for coverages which are usual and customary in its business as
to amount and scope. Correct and complete copies of all insurance policies owned
by LBG have been made available to Bonanza. LBG is not in default under any of
its insurance policies, nor has LBG received any notice of cancellation or
intent to cancel or increase premiums with respect to present insurance
policies. There are no pending claims with any insurance company and any
instances of a denial of coverage of LBG by any insurance company.


4.11  Transactions with Affiliates. Other than previously disclosed to Bonanza,
no Affiliate of LBG is a customer or supplier of, or is party to, any
Contractual Obligation with LBG.


4.12  Conformity With Legal Requirements. The operations of LBG as now conducted
are not in violation of, nor is LBG in default under, any Legal Requirements
presently in effect or LBG’s Charter or Bylaws. LBG has all franchises,
licenses, permits or other authority presently necessary for the conduct of its
business as now conducted.


4.13  Benefit Plans. LBG currently has no Employee Benefit Plans or Welfare
Plans applicable to the employees of LBG. Each Employee Benefit Plan and Welfare
Plan has been administered in substantial compliance with its terms and all
applicable laws, including the Code and ERISA. LBG does not have any obligation
under any Welfare Plan to provide for the continuation of benefits (other than
disability payments and medical benefits incurred for illness arising in the
course of employment) for more than one year after retirement or other
termination of employment. No “reportable events” within the meaning of section
4043 of ERISA have occurred with respect to any Employee Benefit Plan. No
Pension Plan is a “multiemployer plan” as defined in ERISA. The present value of
benefits liabilities as described in Title IV of ERISA of Employee Benefit Plans
does not exceed the current value of such Employee Benefit Plans assets
allocable to such benefits liabilities by more than $50,000.

 
17

--------------------------------------------------------------------------------

 



4.14  Employees. None of the employees of LBG are presently represented by a
labor union, and no petition has been filed or proceedings instituted by any
employee or group of employees with any labor relations board seeking
recognition of a bargaining representative. LBG has no knowledge of any
controversies or disputes that are pending between LBG and any of its employees.
To LBG’s knowledge, no employee of LBG is in violation of any term of any
Contractual Obligation with a former employer relating to the right of any such
employee to be employed by LBG because of the nature of LBG’s business or the
use of any trade secrets or proprietary information. Except for Troy A. Lyndon,
Jeffrey Frichner, Tom Axelson, and Dereck Wong, each employee of LBG is an
“employee at will” and may be terminated by LBG without payment of any amounts
other than accrued wages.


4.15  Taxes. LBG has filed all federal, state and local tax and information
returns which are required to be filed by it and such returns are true and
correct. LBG has paid all taxes, interest and penalties, if any, reflected in
such tax returns or otherwise due and payable by it. LBG has no knowledge of any
material additional assessments or any basis therefor. The charges, accruals and
reserves on the balance sheet of LBG as of the Balance Sheet Date in respect of
taxes or other governmental charges are adequate in amount for the payment of
all liabilities for such taxes or other governmental charges. LBG has withheld
or collected from each payment made to its employees the amount of all taxes
required to be withheld or collected therefrom and has paid over such amounts to
the appropriate taxing authorities. Any deficiencies proposed as a result of any
governmental audits of such tax returns have been paid or settled or are being
contested in good faith, and there are no present disputes as to taxes payable
by LBG.


4.16  Litigation. No litigation or proceeding before, or investigation by, any
foreign, federal, state or municipal board or other governmental or
administrative agency or any arbitrator is pending or, to LBG’s knowledge,
threatened (nor to LBG’s knowledge, does any basis exist therefor) against LBG
or, to LBG’s knowledge, any officer of LBG, which individually or in the
aggregate could result in any material liability or which may otherwise result
in a Material Adverse Effect, or which seeks rescission of, seeks to enjoin the
consummation of, or which questions the validity of, this Agreement or any other
Related Agreement or any of the transactions contemplated hereby or thereby.

 
18

--------------------------------------------------------------------------------

 



4.17  Patents and Trademarks.


(a) "Intellectual Property" shall mean any or all of the following and all
rights in, arising out of, or associated therewith anywhere in the world held by
such Person and not otherwise in the public domain: (1) all United States,
international and foreign patents and applications therefor (including
provisional applications) and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof; (2) all
inventions (whether patentable or not), patterns, drawings, blueprints,
specifications, products in development, processes, applications, circuits,
invention disclosures, improvements, trade secrets, proprietary information,
know how, technology, technical data and customer lists, and all documentation
relating to any of the foregoing; (3) all copyrights, copyright registrations
and applications therefor; (4) all industrial designs and any registrations and
applications therefor throughout the world; (5) all trade names, logos, common
law trademarks and service marks, trademark and service mark registrations and
applications therefor and all goodwill associated therewith throughout the
world; (6) all databases and data collections and all rights therein throughout
the world; (7) all software, as well as call source code, object code, firmware,
development tools, files, records and data, all media on which any of the
foregoing is recorded; (8) all books; (9) all permits, privileges or royalties;
(10) all domain names and website addresses; (11) any similar, corresponding or
equivalent rights to any of the foregoing and (12) all documentation related to
any of the foregoing.


(b) Schedule 4.17 sets forth each item of Intellectual Property that is owned by
LBG and that is used in or material to the conduct of LBG's business as it is
currently conducted (the "LBG Intellectual Property"), including, without
limitation, all software programs and databases, including any registration
and/or application numbers therefor. Except as set forth on Schedule 4.17, LBG
owns and will own on the Closing date each item of LBG Intellectual Property set
forth on Schedule 4.17. LBG’s patents, trademarks and copyrights that have been
duly registered with, filed in or issued by, as the case may be, the U.S. Patent
and Trademark Office and U.S. Copyright Office or other filing offices, domestic
or foreign are listed on Schedule 4.17, and the same remain in full force and
effect.


(c) Schedule 4.17 lists each item of Intellectual Property other than LBG
Intellectual Property that is necessary for the conduct of, or otherwise
material to, LBG’s business as currently conducted and as planned to be
conducted ("Other Intellectual Property"), including without limitation, all
software programs. LBG has the right, by license or other agreement, to use each
item of Other Intellectual Property.


(d) Schedule 4.17 sets forth all written or oral licenses, permissions and
arrangements pursuant to which (a) LBG permits any Person to use any item of LBG
Intellectual Property (b) LBG uses any Intellectual Property owned by any Person
(the subject matter of clauses (a) and (b) are collectively referred to as the
"Intellectual Property Licenses"). Except as set forth on Schedule 4.17, all
Intellectual Property Licenses are in full force and effect in accordance with
their terms, and are free and clear of any Liens.

 
19

--------------------------------------------------------------------------------

 



(e) LBG has delivered to Bonanza correct and complete copies of (1) all
registrations and applications for any LBG Intellectual Property; (2) all
Intellectual Property Licenses listed on Schedule 4.17; and (3) copies of any
assignments pursuant to which LBG owns any LBG Intellectual Property.


(f) Except as set forth on Schedule 4.17: To LBG’s knowledge (1) LBG is not in
material default under any Intellectual Property License, and to LBG’s
knowledge, no such material default is currently threatened; (2) the operation
of LBG’s business as currently conducted does not infringe the proprietary
rights of any Person or constitute unfair competition or trade practices under
the laws of any jurisdiction and LBG has not received any notice, oral or
written, that alleges the contrary; (3) to LBG’s knowledge, no LBG Intellectual
Property and no Other Intellectual Property used by LBG under any Intellectual
Property License is being infringed by any third party or group thereof; and
(4) there is no claim or demand of any Person pertaining to, or any proceeding
which is pending or, to LBG's knowledge, threatened, that challenges LBG's
rights with respect to any item of LBG Intellectual Property or any Other
Intellectual Property used by LBG, or the validity or enforceability of any item
of LBG Intellectual Property, nor are there any claims that any default exists
under any Intellectual Property License.


(g) Except as set forth on Schedule 4.17, no item of LBG Intellectual Property
or Other Intellectual Property, or any Intellectual Property License, is subject
to any outstanding order, ruling, decree, judgment or stipulation by or with any
court, tribunal arbitrator, or other Governmental Authority that could affect
the Seller's ability to use, license, or transfer such LBG Intellectual Property
or its validity or enforceability.


(h) LBG has taken all steps that are reasonably required to protect LBG's rights
in confidential information and trade secrets of LBG or LBG’s business or
provided by any third party to LBG. Without limiting the foregoing, LBG has, and
enforces, a policy requiring each employee and applicable third-party contractor
to execute (A) proprietary information and confidentiality agreements in
connection with LBG Intellectual Property and (B) invention assignment
agreements, substantially in LBG's standard forms, and all current employees and
contractors of LBG have executed such agreements.


4.18  Consents. No consent, approval, qualification, order or authorization of,
or filing with any governmental authority is required in connection any Seller’s
valid execution, delivery or performance of this Agreement, or the offer, issue
or sale of the LBG Stock by Shareholders or the consummation of any other
transaction pursuant to this Agreement on the part of any of the Sellers, except
for filings under applicable federal securities or blue sky laws.


4.19  Filings, Broker’s Fees. LBG is not obligated to pay any broker’s fee,
finder’s fee, investment banker’s fee or other similar transaction fee in
connection with the transactions contemplated hereby.

 
20

--------------------------------------------------------------------------------

 



4.20  Minute Books. The minute books of LBG, which shall have been provided to
counsel for Bonanza prior to the Closing, if requested, contain a complete
record of actions taken at all meetings of directors and Shareholders during the
four year period immediately preceding the date of this and reflect all such
actions accurately in all material respects.


4.21  Real Property Holding Corporation. LBG is not a “United States real
property holding corporation” as defined in section 897(c)(2) of the Code and
Treasury Regulation section 1.897-2(b).


4.22  Disclosure. Neither this Agreement, nor any agreement, certificate,
statement or document furnished in writing by or on behalf of LBG to Bonanza in
connection herewith or therewith contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading. 




ARTICLE V


INDEMNIFICATION
 
5.01 Indemnification. For a period of four years from the Closing, Bonanza
Parties agree to indemnify and hold harmless LBG and each of the other Sellers,
and for the same period LBG agree to indemnify and hold harmless Bonanza,
against and in respect of any liability, damage or deficiency, all actions,
suits, proceedings, demands, assessments, judgments, costs and expenses
including attorney's fees incident to any of the foregoing, resulting from any
material misrepresentations made by an indemnifying party to an indemnified
party, an indemnifying party's breach of any covenant or warranty or an
indemnifying party's nonfulfillment of any agreement hereunder, or from any
material misrepresentation in or omission from any certificate furnished or to
be furnished hereunder.


5.02  Nature and Survival of Representations. All representations, warranties
and covenants made by any party in this Agreement shall survive the Closing and
the consummation of the transactions contemplated hereby for four years from the
Closing date. All of the parties hereto are executing and carrying out the
provisions of this Agreement in reliance solely on the representations,
warranties and covenants and agreements contained in this Agreement and not upon
any investigation upon which it might have made or any representation, warranty,
agreement, promise or information, written or oral, made by the other party or
any other person other than as specifically set forth herein.

 
21

--------------------------------------------------------------------------------

 



ARTICLE VI


RESCISSION
 
 
6.01  Rescission. In the event of rescission of this Agreement and in accordance
with the terms herein, Bonanza shall transfer and convey the LBG Stock back to
the original Shareholders and the Bonanza Stock shall be cancelled without any
further action of the Shareholders.




ARTICLE VII


MISCELLANEOUS
 
7.01  Further Assurances. At any time, and from time to time, after the Closing
date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.


7.02  Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the personal representatives, successors and assigns of the
respective parties hereto. The parties shall not have the right to assign their
rights or obligations hereunder or any interest herein without obtaining the
prior written consent of the Bonanza Parties, LBG and Shareholders holding at
the relevant time greater than sixty-six and two-thirds percent (66-2/3%) of the
voting power of the LBG Stock.


7.03   Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of (i) Bonanza, (ii) LBG, and (iii) Shareholders holding greater
than sixty-six and two-thirds percent (66-2/3%) of (a) the voting power of the
LBG Stock, if such amendment takes place before the Closing, or (b) the Bonanza
Stock issued to Shareholders under this Agreement, if such amendment takes place
after the Closing. Any amendment or waiver effected in accordance with this
Section 7.03 shall be binding upon each Shareholder.


7.04  Counterparts.This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart. One or more counterparts of this Agreement or any
Exhibit or Schedule hereto may be delivered via facsimile and such facsimile
counterpart shall have the same effect as an original counterpart hereof.

 
22

--------------------------------------------------------------------------------

 



7.05  Notices. Any notice or other communication in connection with this
Agreement shall be deemed to be delivered if in writing addressed as provided
below and if either (a) actually delivered at said address, (b) in the case of a
letter, seven business days shall have elapsed after the same shall have been
deposited in the United States mail, postage prepaid and registered or
certified, return receipt requested or (c) transmitted to any address outside of
the United States, by telecopy and confirmed by overnight or two-day courier:


If to Bonanza, to it at 601 W. Main Ave., Ste. 1017 Spokane, WA 99201,
attention: Terrence Dunne, or at such other address as Bonanza shall have
specified by notice to the parties.


If to LBG, to it at 25060 Hancock Avenue, Suite 103-110, Murrieta, CA 92562,
attention: Troy A. Lyndon, or at such other address as LBG shall have specified
by notice to the parties.


Shareholders’ respective addresses set forth on Annex I, or at such other
address as Shareholders shall have specified by notice to the parties.


7.06  Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware (excluding that body of law
relating to choice of laws) and of the United States of America.


7.07  Responsibility and Costs. All fees, expenses and out-of-pocket costs and
expenses, including, without limitation, fees and disbursements of counsel,
advisors and accountants, incurred by the parties hereto shall be borne solely
and entirely by the party that has incurred such costs and expenses.


7.08  General. The invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of any other term or
provision hereof. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof. This
Agreement and the other items referred to herein or therein constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and thereof and supersede all present and prior agreements, whether
written or oral.




[signature page follows]



 
23

--------------------------------------------------------------------------------

 

SIGNATURE PAGE


Share Exchange Agreement By And Among
Bonanza Gold, Inc., Certain Officers And Directors Of Bonanza Gold, Inc., Left
Behind Games Inc., and The Left Behind Games Inc. Shareholders As of January 27,
2006


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


LEFT BEHIND GAMES INC.   BONANZA GOLD, INC.




By: ____________________________ By: ____________________________
Name: Jeffrey S. Frichner  Name:
Title: President and Secretary  Title:


________________________________
Robert E. Kistler




________________________________
Hobart Teneff




________________________________
Terrence Dunne

 
24

--------------------------------------------------------------------------------

 

Counterpart Signature Page to Share Exchange Agreement
 
The undersigned hereby agrees to become a party as a Shareholder to the Share
Exchange Agreement dated January 27, 2006 (the “Agreement”) among Bonanza Gold,
Inc., Robert E. Kistler, Hobart Teneff, Terrence Dunne, Left Behind Games Inc.
and the Shareholders named therein, and hereby authorizes Left Behind Games Inc.
(i) to attach this Counterpart Signature Page to such Agreement and (ii) to add
the name of the undersigned to the list of Shareholders set forth in Annex I to
such Agreement.
 


 
_________________________________
 
Date: ____________________
 







 
25

--------------------------------------------------------------------------------

 



ANNEX I
SHAREHOLDERS

 
 

 
 Number of Shares of Bonanza
 
 Stock to be Received at the Closing
 Series "A" Preferred    Stock Shareholders      
Shares
 Southpointe Financial   
1,434,498
 Damon and Barbara Parker  
1,434,498
 Don Thorne   
717,249
 
 
 Common Stock
 
 Shareholders
Shares
 Damon and Barbara Parker   
170,347
 Charter Financial Holdings, LLC 
159,995
 White Beacon Inc.
3,496,589
 Thomas N. Mahoney  
1,429,717
 James J. Mahoney
1,429,717
 Thomas H. Axelson
194,255
 James Alan Cook
333,999
 James H. Amos, Jr.
5,977
 Paul Danchik
1,195
 Mark Carver
1,195
 Helmut Teichert
1,195
 Dereck Wong
358,625
 Louis and Anita Prata
59,771
 Sam Robinson
34,667
 Charlotte Fu
2,690
 SBI-USA
203,221
 Valencio Robinson
29,560
 Igor Anatsko
17,931
 Loyd and Darla G. Trantham
35,862
 Justin Roundtree
11,954
 Mike and Dolores Flores
11,954
 Aspect Technology & Eqpt, Inc.
23,908
 Kathleen Roundtree
11,954
 Grover and Clara Roundtree
11,954
 Kevin M. Atkins
5,977
 George Hughes, III
5,977
 Don Dutton
5,977
 Paul and Lisa Sumrall
11,954
 George & Debbie Hughes
17,931
 Donna Kenney and John Mahoney
11,954
 James Revocable Living Trust
119,542
 Bobby W Roundtree IRA Rollover
23,908
 Geir & Melissa Fjugstad
29,885

          
 
 
26

--------------------------------------------------------------------------------

 
 
 
 Ren Boyce
11,954
 Victoria & Philip Padula
23,908
 Christopher Roundtree
1,045,988
 Love Family Trust
17,931
 Robert and Jayne Love
11,954
 Richard and Linda Carlson
11,954
 Michael Corrigan
5,526
 Matthew Korporaal
23,908
 IAM, LTD
71,725
 Andrea Kirkland
29,885
 TGC, LTD
11,954
 Global Media Solutions Inc.
298,854
 Euro Marketing Systems, Inc.
298,854
 Cher Hong Wang
239,083
 Richmond Jaymes Love
2,989
 Robilyn Lyndon
59,771
 Douglas and Barbara Casavant
59,771
 Jeffrey D. Mullen
5,977
 Valerie & Jeff Deyo
35,862
 IAM, LTD
11,655
 Rabecca A. Deyo
8,966
 Gregory Bauman
29,885
 Sue Bohle
30,640
 Peter Brian Quigley
17,931
 Robert DeVries and Flora G. DeVries Family Trust
1,219,324
 Andrew W. and Karen M. Watling
20,920
 John R. Coghlan
5,977
 Craig Beukelman
14,943
 Brian Traichel
5,977
 Leeg Family Trust
59,771
 Mark Mahood
11,954
 Randy Bucholtz
11,954
 Issic Izadi
5,977
 Beverly Rykerd
10,759
 Greg Tutmarc
5,977
 John and Sharon Barry
59,771
 Ray Via
2,439
 Kirby D. Cochran
298,854
 Luanne Palmer
5,977
 Hooper Group Inc.
59,771
 Chance Thomas
50,805
 Martin Powell
2,989
 Total LBG Shares
16,042,784

      


SCHEDULE 4.17


(Intellectual Property that is owned by LBG and that is used in or material to
the conduct of LBG's business as it is currently conducted.)

 
27

--------------------------------------------------------------------------------

 



EXHIBIT A


FORM OF INVESTMENT LETTER


In connection with the Agreement and Plan of Share Exchange effective January
27, 2006 (the “Agreement”), by and between Bonanza Gold, Inc. (“Bonanza”),
Robert E. Kistler, Hobart Teneff, Terrence Dunne, Left Behind Games Inc. (“LBG”)
and the LBG Shareholders named therein, the undersigned hereby represents and
warrants as follows:


(a) The undersigned's representations in this letter are complete and accurate
to the best of the undersigned's knowledge, and Bonanza and LBG may rely upon
them.


(b) The undersigned is able to bear the economic risk of an investment in the
Bonanza Stock (the “Securities”) for an indefinite period of time, can afford
the loss of the entire investment in the Securities, and will, after making an
investment in the Securities, have sufficient means of providing for the
undersigned’s current needs and possible future contingencies. Additionally, the
undersigned's overall commitment to investments that are not readily marketable
is not disproportionate to the undersigned’s net worth and the share exchange
described in the Agreement will not cause such overall commitment to become
excessive.


(c) The Securities will not be sold by the undersigned without registration
under applicable securities acts or a proper exemption from such registration.


(d) The Securities are being acquired for the undersigned's own account and
risk, for investment purposes, and not on behalf of any other person or with a
view to, or for resale in connection with, any distribution thereof within the
meaning of the Securities Act of 1933. The undersigned is aware that there are
substantial restrictions on the transferability of the Securities.


(e) The undersigned has had access to any and all information concerning Bonanza
that the undersigned and the undersigned's financial, tax and legal advisors
required or considered necessary to make a proper evaluation of this investment.
Specifically, the undersigned has had access to the Bonanza Financial Statements
and annual report on Form 10-KSB referenced in Sections 3.06 and 3.23 of the
Agreement. In making the decision to purchase the Securities by entering into
the Agreement, the undersigned and his or her advisers have relied solely upon
their own independent investigations, and fully understand that there are no
guarantees, assurances or promises in connection with any investment hereunder
and understand that the particular tax consequences arising from this investment
in Bonanza will depend upon the individual circumstances of the undersigned. The
undersigned further understands that no opinion is being given as to any
securities or tax matters involving the transactions contemplated by the
Agreement.


(f) All of the representations and warranties of the undersigned contained
herein and all information furnished by the undersigned to Bonanza are true,
correct and complete in all respects, and the undersigned agrees to notify
Bonanza immediately of any change in any representation, warranty or other
information set forth herein.

 
28

--------------------------------------------------------------------------------

 



(g) The undersigned also understands and agrees that stop transfer instructions
relating to the Securities will be placed in Bonanza's stock transfer ledger,
and that the Securities sold will bear legends in substantially the following
form:



   
The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the "Act") and are "restricted securities" as that
term is defined in Rule 144 under the Act. The securities may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the Act or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of the
issuer.



(h) The undersigned knows that the Securities are offered and sold pursuant to
exemptions from registration under the Securities Act of 1933, and state
securities law based, in part, on these warranties and representations, which
are the very essence of this Agreement, and constitute a material part of the
bargained-for consideration without which this Agreement would not have been
executed.


(i) The undersigned has the capacity to protect the undersigned’s own interest
in connection with this transaction or has a pre-existing personal or business
relationship with Bonanza or one or more of its officers, directors or
controlling persons consisting of personal or business contacts of a nature and
duration such as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
such person with whom such relationship exists.


(j) The Securities offered hereby were not offered to the undersigned by way of
general solicitation or general advertising and at no time was the undersigned
presented with or solicited by means of any leaflet, public promotional meeting,
circular, newspaper or magazine article, radio or television advertisement.


(k) If initialed below, The undersigned represents that The undersigned is an
"accredited investor" as defined under Rule 501 of Regulation D by reason of:


FOR INDIVIDUALS ONLY (INITIAL IF APPLICABLE):


_____
Initial
Here
 
1. I had individual income (exclusive of any income attributable to my spouse)
in excess of $200,000 in each of the most recent two years and I reasonably
expect to have an individual income in excess of $200,000 for the current year,
or I had joint income with my spouse in excess of $300,000 in each of those
years and I reasonably expect to have a joint income with my spouse in excess of
$300,000 for the current year.
     
_____
Initial
Here
 
2. I have an individual net worth, or my spouse and I have a combined individual
net worth, in excess of $1,000,000. For purposes of this Agreement, "individual
net worth" means the excess of total assets at fair market value, including home
and personal property, over total liabilities.
     
_____
Initial
Here
 
3.  I am qualified as an "accredited investor" pursuant to Rule 501(a) of
Regulation D of the 1933 Act for the following reason:
_________________________________________________________________
_________________________________________________________________
     

FOR CORPORATIONS AND PARTNERSHIPS ONLY (INITIAL IF APPLICABLE):


_____
Initial
Here
 
1. The undersigned hereby certifies that the Partnership or Corporation that
he/she represents possesses total assets in excess of $5,000,000 and was not
formed for the specific purpose of acquiring the securities offered by Bonanza.



_____
Initial
Here
 
2. The undersigned hereby certifies personally, and on behalf of the Partnership
or Corporation that he/she represents, that all of the beneficial owners of
equity qualify individually as accredited investors under the individual
accredited investor test set forth above.
     

FOR TRUSTS ONLY (INITIAL IF APPLICABLE):


_____
Initial
Here
 
1. The undersigned hereby certifies that the trust which he/she represents
possesses total assets in excess of $5,000,000 and was not formed for the
specific purpose of acquiring the securities offered by Bonanza, and that the
purchase of the securities is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Act.
     
_____
Initial
Here
 
2. The undersigned hereby certifies personally, and on behalf of the trust that
he/she represents, that such trust is a revocable trust that may be amended or
revoked at any time by the grantors, and all the grantors are accredited
individual investors under the individual accredited investor test set forth
above.
     

FOR TRUSTEES AND AGENTS (READ AND INITIAL BOTH STATEMENTS):


_____
Initial
Here
 
1.   The undersigned hereby acknowledges that he/she is acting as an agent or
trustee for the following person or entity:  
 
     
_____
Initial
Here
 
2. The undersigned hereby agrees to provide to Bonanza, upon Bonanza’s request,
the following documents:
 
(a) a copy of the trust agreement, power of attorney or other instrument
granting the power and authority to execute and deliver the Agreement, or
 
(b) an opinion of counsel verifying the undersigned's power and authority to
execute and deliver the Agreement and this letter.


 
29

--------------------------------------------------------------------------------

 



The representations and warranties contained herein shall survive the Closing of
the transaction described in the Agreement.








Date: ________________    _____________________________


                              _____________________________
(print name)
 
 
 
 
 39

--------------------------------------------------------------------------------